Citation Nr: 0919210	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), including due to personal, i.e., sexual 
assault.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active military service from December 1968 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2008 the Board issued a decision denying an 
additional claim the Veteran had appealed - for service 
connection for asbestosis.  The Board remanded his remaining 
PTSD claim to the RO, via the Appeals Management Center 
(AMC), so he could receive proper notice with regards to 
substantiating this type of claim when it is predicated on 
personal (sexual) assault, and so he could undergo a 
VA psychiatric examination to determine whether he has PTSD 
as a result of a personal assault in service.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

FINDINGS OF FACT

1.  Some who have examined and treated the Veteran have 
concluded he does not have the required DSM-IV diagnosis of 
PTSD, whereas others have determined he does; so it is just 
as likely as not he does.

2.  But even assuming he has this required DSM-IV diagnosis 
of PTSD, there is still no credible corroboration or 
verification of the actual occurrence of the alleged non-
combat, personal (sexual) assault stressor in service.  

CONCLUSION OF LAW

The Veteran's PTSD is not due to disease or injury incurred 
or aggravated during his military service.  38 U.S.C.A §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case in 
August 2004.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies  regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In the August 2004 letter mentioned, the RO informed the 
Veteran of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters also informed him that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including the Social Security Administration.  He 
was advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release (VA Form 21-4142) so that VA could request 
the records for him.

The Board finds that the content of that pre-decisional 
letter provided to the Veteran complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
the November 2005 SOC provided him yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, all obtainable evidence that he and his 
representative identified as relevant to the claim has been 
obtained and associated with the claims file 
for consideration, including the service treatment records 
(STRs) and service personnel records (SPRs), civilian private 
medical records, and VA records, 


including the report of the Veteran's January 2009 VA 
psychiatric examination, following the Board's June 2008 
remand, for a medical opinion indicating whether he has PTSD 
as a result of his military service, in particular an alleged 
personal (sexual) assault.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board therefore concludes the Veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to his VCAA notices. 

It further deserves reiterating that the Board's June 2008 
remand also was to provide additional notice regarding his 
PTSD claim, especially since it is at least partly predicated 
on a personal (sexual) assault in service.  And a November 
2008 letter sent on remand, not only provided this additional 
information concerning a claim for PTSD predicated on a 
personal (sexual) assault, but also informed the Veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given an opportunity to respond to that 
letter, and in the April 2009 SSOC his claim was 
readjudicated, including considering any additional evidence 
received in response to that additional notice.  
Consequently, there is no prejudice to him because his claim 
has been reconsidered since providing this additional notice.  
See again Mayfield IV and Prickett, supra.

Because the requested letter was sent and VA psychiatric 
examination conducted, the Board is satisfied there was 
substantial compliance with its June 2008 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  



Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to Service Connection for PTSD

Generally, service connection is granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat Veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

So as is readily apparent, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed; without this minimum level of proof, there is no 
valid claim).  As will be discussed, some of the doctors that 
have seen or evaluated the Veteran in consultation have 
determined he does not meet the DSM-IV criteria for a 
diagnosis of PTSD.  And assuming he does not, there is no 
condition to causally relate to his military service, 
regardless of the alleged stressor that he believes caused 
this condition.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a Veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the Veteran did not engage in combat with the enemy, or 
the Veteran did engage in combat but the alleged in-service 
stressor is not combat related, the Veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
Veteran's testimony or statements.  Cohen, 10 Vet. App. 
at 147.  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen, 10 Vet. App. at 142.  That is to say, 
credible supporting evidence of the actual occurrence of an 
alleged in-service stressors cannot consist solely of after-
the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

The Veteran did not receive any awards or decorations 
indicative of combat.  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that he have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  There is no indication he engaged in 
combat with the enemy during his time in the military.  
Moreover, his alleged stressor is not claimed to be related 
to any such combat; he asserts instead that he was sexually 
assaulted while in the military - by four men in January 
1969, when leaving a night club.  He claims he was forced to 
perform oral sex on them.  Since his stressor admittedly is 
unrelated to combat, his lay testimony alone is insufficient 
to verify his stressors.  Instead, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of these claimed events.  West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  

But that said, a claim for PTSD, as here, predicated on a 
personal (sexual) assault is treated differently from the 
more traditional claim for PTSD.  And this was partly the 
reason the Board remanded this case in June 2008, to provide 
the Veteran additional notice unique to this specific type of 
claim and to have him examined to determine whether he has 
PTSD as a result of a sexual assault in service because, 
unlike in Moreau, it is permissible to have a VA compensation 
examiner provide this after-the-fact medical nexus opinion.  
Patton v. West, 12 Vet. App. 272 (1999).  See also YR v. 
West, 11 Vet. App. 393, 398-99 (1998).

As provided by 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate his 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

As the Court reiterated in Bradford v. Nicholson, 20 Vet App 
200 (2006), § 3.304(f)(3) provides "unequivocally" that "VA 
will not deny a [PTSD] claim that is based on in-service 
personal assault" without first providing the requisite 
notice.  The Court also stated that § 3.304(f)(3) requires VA 
to advise personal assault claimants that credible supporting 
evidence of a stressor may include:  (1) "evidence from 
sources other than the veterans service records" or 
(2) "evidence of behavior changes."

The Board must provide "a written statement of [its] findings 
and conclusions, and the reasons or bases for those findings 
and conclusions, on all material issues of fact and law 
presented on the record."  38 U.S.C. § 7104.  The Board must 
also address all issues that are reasonably raised by the 
appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Jones v. Principi, 3 Vet. App. 396, 399 (1992).

Turning now back to the threshold preliminary question of 
whether the Veteran has the required diagnosis, some of the 
evidence does not show he has a DSM-IV compliant diagnosis of 
PTSD.  In January 2009, as a result of the Board having 
remanded this case in June 2008, he underwent a VA 
compensation examination.  And the VA examiner determined the 
Veteran's symptoms did not meet the 
DSM-IV criteria for PTSD but, instead, met the criteria for 
an anxiety disorder, not otherwise specified, with features 
of PTSD.  This examiner elaborated that the Veteran had 
reported mixed anxiety/depressive symptoms with mild 
psychosocial functioning impairment.  The examiner noted 
that, despite the Veteran stating he was uncomfortable 
speaking with a female examiner, there was "no apparent 
distress" when recounting his reported stressor.  He also 
did not attribute his first divorce, which occurred shortly 
after his discharge from service, to any incident that had 
occurred during his service, and the conflict with one of his 
children also was unrelated to his mental disorder.  The 
examiner found that the Veteran's overall psychosocial 
functioning and its relation to his stressor were 
"unclear."  The examiner concluded the best diagnosis for 
the Veteran was anxiety disorder, not otherwise specified, 
with features of PTSD.

Additionally, in August 2007 a VA psychologist also had 
earlier concluded the Veteran's symptoms did not meet the 
DSM-IV criteria for PTSD, and instead stated that he was sub-
threshold.  Later in October 2007, J. V., a VA social worker, 
agreed, also concluding the Veteran's symptoms did not meet 
the DSM-IV criteria for PTSD.  But more recently, in June 
2008, J. V. submitted a letter to VA stating the Veteran had 
a diagnosis of PTSD due to Military Sexual Trauma and 
major depression since his deployment in the Republic of 
South Korea.  Other VA records show J. V. provided PTSD 
treatment to the Veteran, and that he diagnosed the Veteran 
with PTSD without stating whether the diagnosis met the DSM-
IV criteria.  Regardless, in Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court held that diagnoses of PTSD are presumably 
in accordance with DSM-IV, both in terms of the adequacy and 
sufficiency of the stressors claimed.

VA treatment records dated in July, August, October, and 
November 2007 show the Veteran was diagnosed with dysthymia 
and major depressive disorder, rather than PTSD.  Other VA 
treatment records from November 2007, October 2007, and 
January 2008 show diagnoses of PTSD.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV, as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).



Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Hence, because at least some of the doctors that have had 
occasion to evaluate the Veteran have diagnosed PTSD, albeit 
whereas others have not, and under Cohen the diagnosis of 
PTSD are presumably in accordance with the DSM-IV, both in 
terms of the adequacy and sufficiency of the stressors 
claimed, it is just as likely as not the Veteran has this 
required DSM-IV diagnosis of PTSD.  And in this situation he 
is given the benefit of the doubt and it presumed he has this 
required diagnosis.  See, e.g., 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Military Sexual Trauma (MST)

Even accepting the Veteran has a valid DSM-IV diagnosis of 
PTSD is not sufficient reason to grant his claim because his 
alleged stressor in service cannot be corroborated or 
otherwise validated.  Just because a physician or other 
health professional accepted his description of his 
experiences in service as credible and diagnosed PTSD does 
not mean the Board is required to grant service connection 
for this condition.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The question of whether an alleged incident 
(i.e., sexual assault stressor) in service occurred is a 
factual, not medical determination.  And VA adjudicators, not 
VA compensation or other medical examiners, make factual 
determinations.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14I, which addressed PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In 
December 2005, M21-1, Part III was rescinded and replaced 
with a new manual, M21-1MR, which contains the same PTSD-
related information as M21-1, Part III.  The corresponding 
new citation for M21-1, Part III, 5.14I is M21-1MR 
IV.ii.1.D.14 and 15. 

To reiterate, the pertinent regulation (38 C.F.R. 
§ 3.304(f)(3)) provides that, in cases of personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

In November 2008, on remand, the Veteran was provided a VCAA 
notice letter informing him of these alternative sources, and 
asked to submit evidence that could support his claim.  He 
returned the VCAA notice response, stating he had no other 
information or evidence to support his claim.  But he 
subsequently submitted lay statements, discussed below.  

The Veteran's STRs and SPRs are associated with his claims 
file for consideration.  His SPRs do not contain any 
indication of a sharp deterioration or improvement in his 
work performance, substance abuse, episodes of depression, 
panic attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavior changes that could 
relate to the alleged in-service stressor.  His STRs also are 
unremarkable for any relevant complaints or treatment that 
could be associated with a personal assault of the type he 
describes.  In April 1969 he tested positive for gonorrhea, 
after complaining of penile discharge.  He was treated for 
dysuria in October and December 1969.  But the mere fact that 
he engaged in sexual activity during service and, as a 
consequence, contracted a sexually transmitted disease is not 
dispositive of whether he was sexually assaulted.  He stated 
that his stressor occurred on January 15, 1969, but there is 
no indication of any relevant complaint or medical treatment 
in the days following the occurrence of that alleged 
stressor.  

By logical deduction, the gonorrhea could not have been the 
result of the assault, especially in light of the fact that 
the symptoms of the sexually transmitted disease (STD) 
manifested in his urinary tract, as opposed to in his mouth 
- which is where he claims fellatio.  He asserts he did not 
report the incident because he felt ashamed.  

So as a means of compensating for this lack of documentation 
of the incident, the Veteran has submitted lay statements in 
support of his claim.  

In November 2008, the Veteran's son, L. L., stated that he 
"remember[ed] very well when [the Veteran] return[ed] from 
Korea[,] he wasn't the same."  But the Board find's that L. 
L.'s letter does not support the Veteran's claim, both 
because it is nonspecific as to the reasons the Veteran was 
not the same when returning from the military (presumably as 
he was when entering service) and because the statement lacks 
credibility.  A copy of L. L.'s birth certificate is also of 
record, and it shows he was born in 1971, so during the year 
after the Veteran left the military in 1970.  Therefore, he 
was, at most, only one year old.  Thus, at such a young age, 
it is difficult, if not impossible, to imagine him 
remembering when the Veteran returned from Korea or, more 
importantly, what he was like before he went into the 
military in comparison to how he was when he got out since 
L.L. was not even born when the Veteran entered service in 
1968.  It is within the Board's province to weigh this type 
of testimony and make a credibility determination.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).  In determining the weight to be 
assigned to evidence, credibility can be affected (impeached) 
by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self- 
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The 
determination of whether a claimant (or someone acting on his 
behalf) knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 
388 (1997).  Furthermore, "the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible. . .because of possible bias, 
conflicting statements, etc."  Buchanan v. Nicholson, 451 
F3.d 1331, 1336-37 (Fed. Cir. 2006).

In August 2008, C. B., the Veteran's niece, stated the 
Veteran had exhibited emotional problems since returning from 
the military.  While this statement provides some support for 
the Veteran's claim, it does not help establish the cause of 
the behavioral problems.  

In July 2008, Reverend B. H. stated he had known the Veteran 
for approximately 20 years, which would be since 1988, so 
well after the Veteran's military service ended in 1970.  
Reverend B. H. stated the Veteran had confided in him about 
"some things that [had] happened to him while in Korea."  
Reverend B. H. stated the Veteran told him that he does not 
trust other people, becomes very emotional, and felt that 
since he returned from Korea his behavior had not been the 
same.  While Reverend B. H.'s letter supports the Veteran's 
claim, in that it provides a current picture of his emotional 
state, it, too, does not help establish whether the Veteran 
was sexually assaulted in service so as to have resulted in 
this described change in behavior.  Additionally, Reverend B. 
H. admittedly did not know the Veteran prior to the 
occurrence of his reported stressor, and therefore cannot 
accurately address whether his behavior changed as a result 
of the claimed stressor.  

Also in July 2008, V. S., a friend from the Veteran's church, 
stated that she had known him for over 30 years, so, if true, 
dating back to at least 1978 if not earlier.  She, too, 
claimed to have noticed a change in his behavior when he 
returned from Korea.  She elaborated that they had had a 
conversation about "some[ ] things that [had] happen[ed] to 
him while on duty in Korea," and that she thought he needed 
medical help.  This statement provides evidence in favor of 
the Veteran's claim.  Although not contemporaneous to the 
alleged sexual assault at issue, V. S.'s statement 
nonetheless provides probative evidence corroborating the 
Veteran's change in behavior after service continuing to the 
present.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  



But also keep in mind the psychologist that performed the 
Veteran's January 2009 VA compensation examination stated 
that, even in her professional opinion, she could not resolve 
the issue as to whether he was sexually assaulted during 
service without resorting to mere speculation.  The Court has 
held that medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 
8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

Although V. S.'s statement provides some support of the 
Veteran's claim, the service personnel records and medical 
treatment records, both during service and during the many 
years since, do not provide the necessary link between what 
may have caused the change in behavior, observed by V. S., 
and the Veteran's PTSD.  Additionally, there is no evidence 
from alternative sources, other than V. S.'s vague statement, 
showing a change in behavior following the time of the 
alleged stressor.  The Board finds that the record does not 
establish the occurrence of an in-service stressor in the 
Veteran's case.  That is, while he asserts that he was 
sexually assaulted in Korea, the Board finds that the alleged 
incident is not objectively corroborated or verified by the 
record.  And so, it is ultimately for this reason, a lack of 
credible supporting evidence that the claimed in-service 
stressor occurred, that his claim fails.  

The Veteran and the others who have spoken out on his behalf 
do not have the necessary medical training and/or expertise 
to give a probative opinion on whether he has PTSD as a 
result of a sexual assault in service.  See, e.g., Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, for the reasons and 
bases discussed, the preponderance of the evidence is against 
his claim, in turn meaning there is no reasonable doubt to 
resolve in his favor (other than in concluding he has the 
required DSM-IV diagnosis of PTSD), and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for PTSD is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


